DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-11, 14-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US Pub No. 2008/0200806) in view of Acker et al. (US Patent No. 6,128,522).
With regards to claims 1 and 10, Liu et al. disclose a method and an apparatus for magnetic resonance guided high intensity focused ultrasonic ablation including:

a processor that executes computer-executable instructions for optimizing HIFU transducer element transmission (paragraphs [0060]-[0061], Figures 1,3, note that it is implicit that a treatment planning unit that implements a treatment planning algorithm that includes steps such as “Ray establishment”, etc. would require a processor/computer for such determinations/calculations), the instructions comprising:
evaluating transducer data including transducer element position, geometry, and acoustic parameter information (paragraphs [0057]-[0061], referring to marking and superimposing the position of the center of each transducer element onto the 3D object coordinate system (which would provide transducer element position and geometry in the 3D coordinate system) and the ray-tracing algorithm (which provides acoustic parameter information));
evaluating 3D MR data including region of interest (ROI) data describing a size, shape, and position of an ROI (i.e. target reigon) to be ablated, and obstruction data describing a size, shape, and position of an obstruction (i.e. ribs) between one or more of a plurality of HIFU transducer elements and the ROI (paragraphs [0057]-[0058], referring to the series of diagnostic medical images that are acquired and used to form a 3D object distribution being MR images; paragraph [0063], referring to the transformation and display of the 3D object distribution of the ultrasound phased array (300), the rib distribution (i.e. obstruction), and the target point (i.e. ROI to be ablated); Figures 2-4);

(i) maximizes HIFU waveform delivery to the ROI while minimizing HIFU waveform delivery to the obstruction and surrounding tissue (pargraphs [0039], [0041], referring to increasing the acoustic energy deposition ratio between the target and the ribs and wherein the treatment planning and optimization procedures can be used to increase or maximize the acoustic energy efficiency and to reduce or minimize the total emitted energy to lower possible risks of acoustic energy emission dosage; paragraphs [0059]-[0061], referring to applying signals over different channels with respective amplitude and relative phase shift independently to focus the emitted waves, wherein the treatment planning algorithm is implemented such that activation status of each transducer element (310) is controlled to reduce or minimize the ultrasonic energy absorption by the intervening chest ribs and wherein elements whose respective trajectory does not intersect any of the rib coordinates can be set to the “activated” status, which would be associated with a maximum HIFU delivery/waveform; paragraph [0065], referring to the optimization of the shifting distance of the ultrasound phased array; Figure 4);
and a memory that stores the computer-executable instructions, the transducer data, MR data, and a plurality of optimized HIFU parameters (paragraphs [0057], [0068], referring to the storage/recording of data; Figure 4); and 

However, Liu does not specifically disclose that the optimal waveform is (ii) is determined such that there is no direct shutoff of any of the plurality of HIFU transducer elements during an ablation procedure.
Acker et al. discloses using magnetic resonance information to monitor tissue ablation treatments, such as high intensity focused ultrasound treatments, wherein their invention provides good control over the therapy and compensation for the varying response to applied energy at different points within the body while greatly minimizing the time spent in determining the susceptibilities at various points and the effort required to perform the procedure (Abstract; column 1, lines 13-16; column 7, lines 5-56; column 12, lines 6-7; column 18, lines 19-24; column 13, lines 25-29, referring to optimizing the array of ultrasonic emitters to provide a focused spot).  The parameter(s) of the treatement which are controlled using the magnetic resonance information may include the location of the treated tissues, wherein the step of controlling the location of the 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the optimal waveform of Liu be determined such that there is no direct shutoff of any of the plurality of HIFU transducer elements during an ablation procedure, as taught by Acker et al., in order to provide good control over the therapy and compensation for the varying response to applied energy at different points within the body while greatly minimizing the time spent in determining the susceptibilities at various points and the effort required to perform the procedure (column 7, lines 6-11).
With regards to claims 2 and 11, Liu discloses that the optimizer is a phase and amplitude optimizer that optimizes a phase and amplitude of a waveform transmitted from each of the plurality of transducer elements in a HIFU device (paragraphs [0012], [0028], [0030, [0059]).  Acker et al. also discloses this limitation (column 6, lines 5-8; column 13, lines 39-44).  
With regards to claim 5, Liu discloses that the optimizer is a position optimizer (paragraph [0065], referring to moving the ultrasound phased array to align the target point to the selected sub-target region, and thus the position of the ultrasound phased 
With regards to claims 6 and 14, Liu discloses that the position optimizer includes computer-executable instructions that are executed by the processor, the instructions including receiving the ROI data, obstruction data, and transducer data including transducer geometry and acoustic parameters (paragraphs [0057]-[0061], [0063]; Figure 4); identifying all transducer elements that are in position to ablate at least a portion of the ROI (paragraphs [0065]-[0067]; Figure 4); calculating a focal point (i.e. via the ray-tracing algorithm) and thermal deposition (i.e. recording and evaluation of therapeutic level/thermal dosage) of ultrasonic energy deposited in the ROI by each transducer element (paragraphs [0066]-[0068]; Figure 4); and calculating ROI coverage by the transducer elements (paragraphs [0063]-[0065], [0068]-[0073]; Figure 4).  
With regards to claims 7 and 14, Liu discloses that the instructions further include assigning a unique HIFU exposure time and energy to each of a plurality of active transducer elements (paragraphs [0012], [0028], [0059], [0062], [0067], Figures 3-4, referring to  controlling each of the plurality of elements with respective amplitude and relative phase shift independently and selectively connected transducer elements, and thus each of the transducer elements may be assigned a unique HIFU exposure time and energy as they are independently/selectively controlled).  

With regards to claim 9, Liu discloses that their planning tool further comprises a magnetic resonance (MR) scanner that generates the ROI data and the obstruction data (paragraphs [0004], [0007], [0051], referring to the imaging scanner being a MRI scanner which includes an imaging scanner chamber (166); Figure 1).
With regards to claim 16, Liu discloses that their method further includes generating a patient-specific acoustic path model (i.e. ray-tracing) (paragraphs [0053], [0061], [0066]; Figures 2-4);  presenting the acoustic path model to a user via a user interface (paragraphs [0053], [0063], [0066], referring to the display and monitoring of the ray-tracing); receiving user input regarding adjustments to at least one of (i) a position of one or more of the plurality of HIFU transducer elements and (ii) a transmission phase and amplitude of one or more of the plurality of HIFU transducer elements (paragraphs [0053], [0063], [0066], referring to the display and monitoring of the ray-tracing, wherein the position of the elements is determined based on the ray-tracing, wherein such decisions based on the display/monitoring implies user input; Figure 4); and simulating a HIFU sonication of a region of interest (ROI) using the acoustic path model and the user input (paragraphs [0065], [0067]-[0069]; Figure 4).
With regards to claim 20, Liu discloses that simulating the HIFU sonication includes estimating an aggregate acoustic field from a subset of the plurality of transducer elements in the HIFU device (paragraphs [0065]-[0067]; Figure 4); adding estimated acoustic field contributions for additional transducer elements to the aggregate acoustic field estimate one at a time (paragraphs [0065]-[0069], wherein the .

Claims 3-4 and 12 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Acker et al. as applied to claims 2 and 11 above, and further in view of Candy et al. (US Pub No. 2004/0059265).
With regards to claims 3 and 12, as discussed above, the above combined references meet the limitations of claims 2 and 11.  Further, Liu loses that their instructions further include generating an objective function that describes a ratio of acoustic pressure in the ROI and acoustic pressure at the obstruction (paragraph [0039], referring to the techniques increasing the acoustic energy deposition (i.e. acoustic pressure) ratio between the target (i.e. ROI) and the ribs (i.e. obstruction), and thus there is an inherent function (i.e. “objective function”) of the techniques (as depicted in Figure 4) to maximize the acoustic pressure/energy deposition ratio); and generating an initial solution describing a phase and amplitude setting for each 
However, the above combined references do not specifically disclose that their instructions further include performing a Fourier transform on spatial impulse response from a plurality of probe elements on the ROI and the obstruction.
 Candy et al. disclose dynamic acoustic focusing for noninvasive treatment (Abstract; paragraph [0004]).  Successful focusing of ultrasound through heterogeneous media using the time-reversal concept is based on fundamental results in linear acoustics, which gives rise to useful concept of a Green’s function or “impulse response function” (paragraph [0151]).  The Green’s function is itself a function of two spatial positions, the start and the end positions (source and receiver points) of the wave (paragraph [0151]; note that, in the above combined references, the impulse response would be on the ROI and the obstruction which correspond to the end positions of the ultrasonic waves).  Their technique for dynamic acoustic focusing includes performing a Fourier transform on the Green’s function (i.e. impulse function) (paragraphs [0177]-[0196], specifically, note that paragraph [0177] sets forth the use of the 2D Green’s function (i.e. impulse response) which is ultimately transformed to a function that undergoes a Fourier transform (see for example references to taking the Fourier transform in paragraphs [0181], [0183]-[0186], etc.).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the instructions of the above combined references further include performing a Fourier transform on spatial impulse response from a plurality of probe elements on the ROI and the obstruction, as taught by Candy et al., in order to provide 
With regards to claims 4 and 12, the above combined references disclose that the phase and amplitude optimizer, when executed by the processor, optimizes phase and amplitude settings for each transducer element as a function of the Fourier-transformed impulse responses, the objective function and the initial solution (see Liu, paragraphs [0012], [0028], [0030,[0039], [0059], Figure 4, wherein the objective function and the initial solution are used to focus the acoustic wave at the target; note that Acker et al. also discloses this limitation (column 6, lines 5-8; column 13, lines 39-44)); see Candy et al., Abstract, paragraphs [0177]-[0196], wherein the Fourier transformed impulse responses are used for focusing acoustic waves at the target as well; the phase/amplitude optimizer of the above combined references would therefore optimize the settings as a function of the parameters used for focusing, which would include the Fourier transformed impulse responses, the objective function, and the initial solution).

Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive.
With regards to the combination of Liu and Acker, Applicant argues that Liu discloses directly shutting off one or more transducer elements during an ablation procedure and Acker does not cure the deficiencies of Liu.  Specifically, Applicant argues that Acker does not disclose or suggest that avoidance zones are located between the HIFU unit and the treatment volume, but rather are located laterally with 
Examiner respectfully disagrees and first notes that the above limitation is met by the combination of Liu and Acker.  Liu discloses that the obstruction is between one or more of a plurality of HIFU transducer elements and the ROI and further disclose executing an optimizer that determines an optimal waveform that i) maximizes HIFU waveform delivery to the ROI while minimizing HIFU waveform delivery to the obstruction and surrounding tissue (Figure 8).  Their treatment planning algorithm includes determining whether linear trajectories pass through the rendered 3-D rib coordinates and, based on the information, determining whether to activate or deactivate the transducer elements (paragraph [0061]).  Liu therefore does not disclose that the optimal waveform is determined such that there is no direct shutoff of any of the plurality of HIFU transducer elements during an ablation procedure.  However, as set forth in the rejection of claims 1 and 10, Acker discloses that a parameter of treatment which may be controlled using the magnetic resonance information may include the location of the treated tissues, wherein the step of controlling the location of the treated tissue may include the step of aiming the energy applicator so as to apply the energy at one or more treatment locations having positions defined in the working frame of aiming procedure may involve either moving the applicator or, in the case of a phased array applicator, adjusting the phases and amplitudes of the signals supplied to the elements of the array”. Column 7, lines 22-40 of Acker provides more description of the aiming procedure and sets forth that the step of automatically controlling operation of the treatment device so as to preclude application of the treatment in the avoidance zone may include, as an alternative to inhibiting application of the treatment when the aim point is in the avoidance zone (i.e. shut off transducer elements), automatically inhibiting movement of the aim point into the avoidance zones.  Therefore, Acker does disclose that, as an alternative to inhibiting/shutting off treatment from any of the plurality of HIFU transducer elements, an optimal waveform is determined such that an aim point of the optimal waveform is controlled such that movement of the aim point into the avoidance zone/obstruction is inhibited, and therefore there is no “direct shutoff” of any of the plurality of HIFU transducer elements during an ablation procedure. Therefore, Liu modified by Acker, as set forth in the above rejection, provides that the optimal waveform of Liu is determined such that there is no direct shutoff of any of the plurality of HIFU transducer elements during an ablation procedure.   
With regards to Applicant’s description of column 24, lines 46-50 for asserting that Acker discloses that energy application into the avoidance zones is prevented such that all of the HIFU transducer elements are directly shutoff, Examiner notes that column 24, lines 46-50 concerns the embodiment wherein the focal spot is swept over a larger “pseudo-focal region” (i.e. PFR), wherein column 24, lines 44-50 disclose that “The position of the PFR can be controlled in substantially the same way as discussed above for control of the focal spot.  For example, in a computer controlled system where the computer prevents ablation of an avoidance zone…”. Therefore, though column 24, lines 46-50 discloses one “example” for controlling the position of the PFR, as set forth above, Acker discloses earlier in their specification (i.e. column 7, lines 22-40) another example for controlling the focal spot by controlling the movement of the aim point such that movement of the aim point into the avoidance zone is inhibited instead of inhibiting/shutting off HIFU transducer elements.  Therefore, though column 24, lines 46-50 of Acker may set forth that inhibiting/shutting off transducer elements may be one example for controlling the position of the PFR, Acker also contemplates moving the aim point for controlling the position of the PFR.
The claims therefore remain rejected under the previously applied prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.